Citation Nr: 0637669	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  97-01 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
gunshot wound to the right buttock, with healed scar, rated 
as 10 percent disabling.

2.  Entitlement to a compensable rating for renal calculus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel




INTRODUCTION

The veteran served on active duty from September 1960 to July 
1973.

This claim is on appeal from the St. Petersburg, Florida, 
Department of Veterans Affairs (VA) Regional Office (RO).

This case was remanded by the Board in September 2000 and 
November 2004 for further development and is now ready for 
disposition.


FINDINGS OF FACT

1.  The evidence does not show limitation of the veteran's 
right buttock, hip, or leg due to residual scarring.  No 
muscle, nerve, or artery involvement of the right buttock has 
been shown.

2.  The evidence does not show recurrent renal calculi, 
attacks of colic, or a calculus in the bladder interfering 
with voiding function.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for residuals of a gunshot wound to the right buttock, with 
healed scar, have not been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
4.10, 4.40, 4.41, 4.44, 4.45, 4.55, 4.56, 4.71, 4.71a, 4.73, 
Diagnostic Codes (DCs) 7801, 7802, 7803, 7804, 7805 (2002) 
(2006) (as amended).

2.  The criteria for a compensable rating for renal calculus 
have not been met. 38 U.S.C.A. §§ 1131, 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.6, 
4.7, 4.115b, DCs 7508, 7509, 7515 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2006).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2006).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2006).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2006). 

I.  Entitlement to an Increased Rating for Residuals of a 
Gunshot Wound to the Right Buttock, With Healed Scar

Historically, the RO granted a claim for service connection 
for residuals scarring due to a gunshot wound of the right 
buttock by decision dated in September 1994 and assigned a 
noncompensable rating under DC 7805.  By decision dated in 
August 2002, the RO increased the rating to 10 percent for 
the entire time on appeal.  

A rating decision issued subsequent to a notice of 
disagreement which grants less than the maximum available 
rating does not "abrogate the pending appeal."  AB v. 
Brown, 6 Vet. App. 35, 38 (1993); see also Corchado v. 
Derwinski, 1 Vet. App. 160 (1991).  Consequently, as the 
veteran has not withdrawn the appeal, the issue of an 
evaluation above the current 10 percent remains in appellate 
status. 

Moreover, while this appeal was pending, the applicable 
rating criteria for skin disorders, 38 C.F.R. § 4.118, were 
amended effective August 30, 2002.  See 67 Fed. Reg. 49,590 
(July 31, 2002).  The timing of this change requires the 
Board to first consider the claim under the appropriate pre-
amended regulations and then the new regulations.  However, 
the effective date of a liberalizing law or VA issue may be 
no earlier than the date of the change.  See VAOPGCPREC 7-
2003; Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

Service medical records reflect little in the way of 
describing the veteran's right buttock injury.  There is a 
suggestion in the outpatient treatment records, apparently 
based on a history from the veteran on another issue, that 
his service records were destroyed in the fire at the 
National Personal Records Center (NPRC) in 1973.  

As a matter of historical record, the fire at the NPRC 
occurred on July 12, 1973; however, the veteran was not 
discharge from active duty until some 10 days later.  
Therefore, his assertion that his records were destroyed in 
the NPRC fire is not supported by historical evidence.  
Nonetheless, at the time of military discharge in 1973, a 
healed right buttock scar due to a 1967 gunshot wound was 
noted.  There was no indication of muscle, nerve, or artery 
damage.  The clinical evaluation of his lower extremities was 
normal.  

In late 1988, the veteran filed a claim for a shrapnel wound 
to the right buttock, which was granted by rating decision 
dated in March 1989, and a noncompensable rating was assigned 
on the basis that he denied any consequence from his right 
buttock wound.  He related in a VA examination that the 
bullet did not penetrate very deeply, was removed easily by 
the field physician, sutured, and healed well.

In April 1994, the veteran filed the current claim for a 
higher rating for residual scarring and has been in receipt 
of a 10 percent rating since that time.  The threshold 
question is whether he is entitled to a rating in excess of 
10 percent under the pre-amended or amended regulations.  
Parenthetically, since no muscle, nerve, or artery damage was 
shown at the time of the initial injury and is not claimed by 
the veteran at this time, the Board will address only the 
issue of residual scarring.

Analysis Under the Pre-Amended Regulations

The Board will first consider the veteran's residual scarring 
under pre-amended DCs 7803, 7804, and 7805.  Under the pre-
amended criteria, a 10 percent evaluation was warranted under 
DC 7804 for superficial scars that were tender and painful on 
objective demonstration.  A 10 percent evaluation was also 
warranted under DC 7803 for superficial scars that were 
poorly nourished with repeated ulceration.  All other scars 
were rated based on the limitation of the part affected.  

As the veteran is rated at 10 percent disabling, the maximum 
available under DCs 7803 and 7804, a higher rating would not 
be available regardless of the level of disability.  
Therefore, the Board will consider whether the veteran is 
entitled to a higher rating under DC 7805 based on limitation 
of the part affected, in this case, the right buttock area.

Private medical records reflect that the veteran complained 
of back and hip pain; however, it was not attributed to the 
residual scarring from a gunshot wound.  Further, in a March 
1993 History and Physical note, the veteran's low back and 
right leg pain were attributed to a post-service boating 
accident approximately eight years previously, and a motor 
vehicle accident six years previously.

In a May 1994 VA scar examination, the veteran related that 
he stepped on a land  mine and sustained numerous small 
wounds of the soft tissue.  Multiple scars were identified.  
With respect to the right buttock scar, it was noted to be 
irregularly shaped and measuring 3 cms. in size.  It showed 
no keloid formation, no inflammation, no depression, no 
ulceration and was not tender.  As no limitation of motion of 
the right buttock due to residual scarring was identified, 
this evidence does not support a higher rating.

In a November 2000 VA examination, the veteran described 
daily pain at the bullet site, on arising, lasting for one 
hour at a 10/10 level.  Nonetheless, a physical examination 
revealed full range of motion of the lower extremities 
without pain.  The muscles of the gluteus maximus and gluteus 
minimus were intact with no weakness and full strength in the 
lower extremities from the hip, knee, and ankle.  

While the veteran is competent to report he experienced pain 
and the entrance site, and pain was acknowledged by the VA 
examiner, the evidence does not show that the veteran has 
limitation of the right hip or buttock area due to residual 
scarring, that would support a rating in excess of 10 
percent.  

In a May 2002 genitourinary examination, the examiner noted a 
2 cms. scar on the right buttock but no assessment or 
diagnosis was made with respect to limitation of the right 
hip or leg.  In sum, the above-outlined evidence does not 
support the veteran's claim of a higher rating under the pre-
amended scar regulations.

Analysis Under the Amended Regulations

In August 2002, the skin regulations, including those for 
residual scarring, were amended.  Under the amended 
regulations, a 10 percent rating is warranted for scars other 
than head, face, or neck, that are superficial and that do 
not case limited motion (DC 7802), superficial unstable scars 
(DC 7803), and a superficial scar painful on examination (DC 
7804).   These are the maximum rating allowed under these 
diagnostic codes, regardless of the level of disability.  

A 20 percent rating may be assigned for scars other than 
head, face, or neck, that are deep or that cause limited 
motion if the area exceeds 12 sq. in. (77 sq. cm.) (DC 7801).  
A higher rating may also be assigned based on limitation of 
function of the affected part (DC 7805).

In a June 2005 VA examination, the veteran related that he 
was shot with an AK-47 in 1962, which entered the right 
buttock, and was surgically removed in the field.  The Board 
notes that this statement is inconsistent with the service 
medical records which showed that he was injured in the right 
buttock in 1967.  Moreover, he previously reported that he 
was injured when he stepped on a land mine and had multiple 
shrapnel wounds identified; however, the service medical 
records made no mention of multiple wounds.  

Nonetheless, the veteran complained of intermittent pain in 
the buttock region with a sharp burning that occurred with 
prolonged sitting or walking.  He used a cushion under his 
buttock when driving, but denied numbness or weakness.  He 
used a Canadian crutch due to his low back and left lower 
extremity radiculopathy, which the examiner indicated was not 
due to the right buttock.  The examiner related that the 
veteran had no real limitations in daily activities due to 
the right buttock wound.

A physical examination revealed a 3 cm. X 8 mm. flesh-colored 
scar without erythema.  It was tender to deep palpation but 
had no retraction, no depression, no adherence to underlying 
tissue, and no hypertrophy.  There were no other 
abnormalities seen.  He had no atrophy of the buttock, 
muscles strength was 5/5, and there was no abnormality in the 
lower extremity movement.  The final diagnosis was 
status/post right buttock injury with residual subjective 
neuralgia (no evidence of significant muscle damage).

In this case a higher rating is not warranted under the 
amended regulations as the total area involved is 
significantly less than 77 sq. cms.  As noted above, the 
right buttock scar measures 3 cm. X 8 mm.  This size would 
total no more than 3 sq. cm. in size.  Accordingly, a rating 
in excess of 10 percent is not warranted under amended DC 
7801.  

The Board notes that the veteran reported pain on palpation 
of the entrance site.  The regulations provide for a 10 
percent rating under DC 7804 for scars that are superficial 
and painful on examination.  This is the case here where the 
veteran reported tenderness to deep palpation.  The evidence 
is consistent with the currently-assigned 10 percent rating, 
but no more, for a right buttock scar under the amended 
regulations.  As such, the claim for a higher rating is 
denied.

II.  Entitlement to a Compensable Rating for Renal Calculus

Historically, the veteran was granted service connection for 
renal calculus by rating decision dated in March 1989 on the 
basis that he had experienced one episode of kidney stones 
while on active duty.  A noncompensable evaluation was 
assigned under DC 7509 based on a VA examination reflecting a 
normal genitourinary assessment.

In April 1994, the veteran filed the current claim for an 
increased on the basis that he could not control his bladder 
function.  In order to warrant a compensable rating for renal 
calculus the evidence must show the following:

*	recurrent stone formation requiring 
one or more of diet therapy, drug 
therapy, or invasive or non-invasive 
procedures more than two times per 
year (30 percent under DC 7508 for 
nephrolithiasis);
*	an occasional attack of colic, not 
infected and not requiring catheter 
drainage (10 percent under DC 7509 
for hydronephrosis); or
*	calculus in bladder with symptoms 
interfering with function should be 
rated as voiding dysfunction (under 
DC 7515).

As an initial matter, the Board observes that the evidence 
does not show that the veteran has experienced recurrent 
stone formation.  While he has been prescribed medication for 
bladder spasms, he has not required diet therapy or 
procedures more than two times a year.  

Specifically, in a May 1994 VA systemic examination, the 
veteran reported that he could not control his bladder; 
however, no genitourinary diagnosis was made.  Thereafter, 
outpatient treatment records are silent as to complaints of, 
treatment for, or a diagnosis related to renal calculi or a 
kidney disorder of any kind.

In March 1998, the veteran's PSA was noted to be elevated.  
In a November 2000 VA genitourinary examination, he reported 
a single incident of kidney stones while on active duty 
requiring urethral dilatation.  He denied any further kidney 
stones but noted that he "loses his urine" three times per 
day, had nocturia four times at night, and urinated up to 25 
times per day due to urgency.  He was on medication for 
bladder spasms.  

In the diagnosis section, the examiner noted that the veteran 
had residual incontinence and a history of renal stones 
following Agent Orange exposure.  He reflected that an 
additional diagnostic work-up was needed but that the 
diagnosis was "remote renal stone with no evidence of 
recurrence and significant urinary tract urgency and 
incontinence."  This evidence specifically supports a 
finding that the veteran had not experienced recurrent kidney 
stones.

Nonetheless, the examiner raised the possibility of scarring 
and residual urine in the bladder with residual pressure and 
the possibility of retrograde hydronephrosis but stated that 
he could not elaborate until further testing was 
accomplished.  In an addendum, the examiner reported normal 
cystometrics but an IVP could not be performed and he 
recommended a CT scan of the kidneys and bladder to 
evaluation for stones and pressure abnormalities.  
Nonetheless, there was no diagnosis made with respect to 
renal stones, except by remote history, and no indication of 
any symptoms related to renal calculi.

A reasonable reading of the examiner's diagnosis is that, 
even though the veteran had been prescribed medication for 
bladder spasms, he did not have recurrent stone formation as 
required for a compensable rating under DC 7508.

Outpatient treatment records were reviewed but do not show 
complaints of, treatment for, or a diagnosis of renal stones.  
Further, the absence of recurrent renal stones is supported 
by a VA examination undertaken in May 2002.  At that time, 
the veteran denied any genitourinary problems.  He reported, 
among other things, a diagnosis of hydronephrosis and had 
some renal stones but he was unable to give much historical 
fact to the reported medical history.  The examiner later 
remarked that the veteran was a questionable historian with 
respect to other medical problems.  The final diagnoses did 
not include a reference to genitourinary complaints.

Moreover, in a June 2005 VA genitourinary examination, 
undertake specifically to address the issue of residuals 
related to renal calculi, the veteran reported his first 
episode of kidney stones in the late 1960s, he reported two 
episodes of kidney stones since in 1999 or 2000 and passed 
the stones on his own.  He denied surgery or lithotripsy, or 
recurrent urinary tract infections.  He indicated that he was 
not on any medication.  

The examiner noted that there were no urology records in the 
claims file pertaining to current treatment for any 
urological problems, and the veteran was uncertain whether he 
saw a urologist.  The veteran related that he urinated three 
times a day and four times at night, with good forceful urine 
and no hesitancy or weakness.  

The examiner remarked that a renal and bladder ultrasound was 
normal.  There were no perinephric fluid collections, 
hydronephrosis, or nephrolithiasis.  The bladder was normal 
in appearance.  The final diagnosis was "no current renal or 
bladder calculi identified and no evidence of 
residuals/symptomatology from previous renal calculi."

A reasonable reading of the VA examiner's opinion is that 
there were no current kidney stones shown.  The veteran's 
contention that he experienced two episodes of kidney stones 
in 1999 or 2000 is not supported by the contemporaneous 
medical evidence of record.  Of note, in a November 2000 VA 
examination, the veteran specifically denied having any 
genitourinary problems.  This statement is inconsistent with 
his report to the June 2005 examiner that he had passed 
stones on his own in 1999 or 2000.  The veteran's statements 
are not consistent and are not reliable.  Therefore, this 
evidence does not support a higher rating.

Moreover, the evidence does not show an occasional attack of 
colic.  Outpatient treatment records are essentially silent 
as to any complaints of or treatment for renal colic.  In 
addition, multiple diagnostic procedures have not shown any 
calculus in the bladder; therefore an assessment of the 
veteran's voiding dysfunction under DC 7515 is not for 
application.  

In sum, at this time, there is no supporting evidence to 
warrant a higher rating.  While the veteran is competent to 
report his symptoms, the Board finds that the evidence does 
reflect complaints of or treatment for recurrent renal 
calculi, attacks of colic, or a calculus in the bladder 
interfering with voiding function.  For those reasons, the 
claim is denied.

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002)), imposes obligations on VA in terms 
of its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  

To that end, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  The veteran was notified of the VCAA 
as it applies to his present appeal by correspondence dated 
in August 2003 and January 2005.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notices provided to the veteran were not given prior to the 
first AOJ adjudication of the claims, the notices were 
provided by the AOJ prior to the transfer and certification 
of the veteran's case to the Board and complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The veteran has been provided every opportunity to submit 
evidence and argument in support of his claims, and to 
respond to VA notices. 

The VCAA notice letters provided to the veteran generally 
informed him of the evidence not of record that was necessary 
to substantiate his claims and identified which parties were 
expected to provide such evidence.  He was notified of the 
need to give to VA any evidence pertaining to his claims.  
There is no allegation from the veteran that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of these claims.    

In essence, what the VCAA seeks to achieve is to give the 
appellant notice of the elements outlined above.  Once that 
has been done - regardless of whether it has been done by way 
of a single notice letter, or via more than one communication 
- the essential purposes of the VCAA have been satisfied.  
Here, the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. § 
20.1102.  

The veteran has not claimed that VA has failed to comply with 
the notice requirements of the VCAA and the Board finds that 
the provisions of the VCAA have been fully satisfied.

Specifically, the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
C.F.R. § 3.159.  In this case, the veteran's service medical 
records, to the extent available, and all identified and 
authorized post-service medical records relevant to the 
issues on appeal have been requested or obtained.  

Next, in claims for disability compensation, the VCAA duty to 
assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  
The Board notes that specific VA medical opinions pertinent 
to the issues on appeal were obtained in May 1994, November 
2000, May 2002, and June 2005.  The available medical 
evidence is sufficient for adequate determinations.  

In this appeal, the veteran was given notice of what type of 
information and evidence he needed to substantiate his claims 
for an increased rating.  In addition, he was provided with 
notice of the type of evidence necessary to establish an 
effective date for the disabilities on appeal by 
correspondence dated in September 2006.  Any questions as to 
the appropriate effective date to be assigned are moot as the 
claims have been denied.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  Therefore, the Board finds the duty to 
assist and duty to notify provisions of the VCAA have been 
fulfilled and no further action is necessary under the 
mandate of the VCAA.


ORDER

The claim for entitlement to an increased rating for 
residuals of a gunshot wound to the right buttock, with 
healed scar, rated as 10 percent disabling is denied.

The claim of entitlement to a compensable rating for renal 
calculus is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


